IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                     Docket No. 45250

STATE OF IDAHO,                              )   2018 Unpublished Opinion No. 303
                                             )
       Plaintiff-Respondent,                 )   Filed: January 4, 2018
                                             )
v.                                           )   Karel A. Lehrman, Clerk
                                             )
DELIGHT GINA MOEMBERG,                       )   THIS IS AN UNPUBLISHED
                                             )   OPINION AND SHALL NOT
       Defendant-Appellant.                  )   BE CITED AS AUTHORITY
                                             )

       Appeal from the District Court of the Sixth Judicial District, State of Idaho,
       Bannock County. Hon. David C. Nye, District Judge.

       Judgment of conviction and unified sentence of ten years, with a minimum period
       of confinement of five years, for felony driving under the influence, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Ben P. McGreevy, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                       Before GUTIERREZ, Judge; HUSKEY, Judge;
                                 and LORELLO, Judge
                  ________________________________________________

PER CURIAM
       Delight Gina Moemberg pled guilty to felony driving under the influence. I.C. §§ 18-
8004 & 18-8005(9). In exchange for her guilty plea, an additional charge that she was a
persistent violator was dismissed. The district court sentenced Moemberg to a unified term of
ten years, with a minimum period of confinement of five years, to run concurrent with an
unrelated sentence.   Moemberg filed an I.C.R. 35 motion, which the district court denied.
Moemberg appeals.




                                             1
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Moemberg’s judgment of conviction and sentence are affirmed.




                                                   2